EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary J. Schenfisch  on 2/4/2022.

The application has been amended as follows: 
In The claims:
1.	(Currently Amendment) An audio output device, comprising:
	a processing resource; and
	a memory resource storing machine readable instructions to cause the processing resource to:
		receive an input from a camera in response to the camera detecting a presence of a person; 
determine an identity of the person via facial recognition; and
		modify an audio setting of the audio output device to: 
reduce noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a first person; and
deactivate noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a second person 

2.	(Cancelled) 

3.	(Currently Amendment) The audio output device of claim 1, wherein the instructions to modify the audio setting further include instructions to cause the processing resource to modify volume settings of the audio output device.



5.	(Canceled)

6.	(Original) The audio output device of claim 1, wherein the audio output device is a device from a list comprising: 
	headphones; 
	a headset; or
	a speaker.

7.	(Currently Amended) A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a processing resource to:
	receive an input from an infrared (IR) camera in response to the IR camera detecting the presence of a person being within a threshold distance of the IR camera via facial recognition; 
	determine an identity of the person via the facial recognition; and
	modify noise cancellation settings of an audio output of an audio output device to: 
reduce noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a first person; and
deactivate noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a second person 

8.	(Cancelled) 

9.	(Original) The medium of claim 7, comprising instructions to cause the processing resource to:
	receive an audio input from a microphone of the audio output device; and
	output the audio input received from the microphone via the audio output of the audio output device.

10.	(Original) The medium of claim 7, comprising instructions to cause the processing resource to reduce a volume of a speaker in response to receiving the input from the IR camera.

11.	(Currently Amended) A method, comprising:
	detecting, by an infrared (IR) camera, the presence of a person; 
	determining, by the IR camera, an identity of the person via facial recognition; and
	modifying, by an audio output device, audio settings of the audio output device by: 
reducing noise cancellation of an audio output of the audio output device in response to the determined identity of the person being a first person; and
deactivating noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a second person 

12.	(Original) The method of claim 11, wherein detecting the presence of the person by the IR camera includes detecting, by the IR camera, the presence of the person being within a threshold distance of the IR camera.

13.	(Original) The method of claim 11, wherein detecting the presence of the person by the IR camera includes detecting, by the IR camera, the presence of the person being within the threshold distance of the IR camera for a threshold period of time.

14.	(Original) The method of claim 11, wherein the method includes modifying the audio settings of the audio output device based on audio setting rules corresponding to an identity of the person detected via the facial recognition by the IR camera. 

15.	(Original) The method of claim 11, wherein the method includes increasing, by the audio output device, the audio settings of the audio output device in response to detecting, by the IR camera, an absence of the person being within a threshold distance of the IR camera for a threshold period of time.




DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 6-7, 9-15 are allowed over prior art of record.
Most relevant prior art of record is Wang et al. (US 20160249134 A1) hereinafter Wang.
Regarding claim 1, Wang teaches An audio output device (“FIG. 1 is a block diagram of a computing device that uses audio signal beam forming.  The computing device 100 may be, for example, a laptop computer, tablet computer, mobile phone, smart phone, or a video recorder, among others.” in ¶[0013]), comprising: a processing resource; and a memory resource storing machine readable instructions to cause the processing resource (“device 100 may include a central processing unit (CPU) 102 that is configured to execute stored instructions, as well as a memory device 104 that stores instructions that are executable by the CPU 102.” in ¶[0013]) to: receive an input from a camera (“an object in the field of view of the camera” in ¶[0020]) in response to the camera detecting a presence of a person (“In some examples, the beam forming target can be selected automatically, based on the image received by the camera.  For example, the facial recognition module 124 (FIG. 1) can be used to identify a person's face” in ¶[0026]); 
Wang does not specifically disclose the device further comprising determine an identity of the person via facial recognition; and modify an audio setting of the audio output device to: reduce noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a first person; and deactivate noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a second person.

Wang alone or in combination with any prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises determine an identity of the person via facial recognition; and modify an audio setting of the audio output device to: reduce noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a first person; and deactivate noise cancellation of the audio output of the audio output device in response to the determined identity of the person being a second person,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3-4, 6, claims are allowed for their dependency on allowed claim 1.
Regarding claim 7, claim is allowed for being the non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a processing resource to perform at least the same functions and comprise at least the same elements comprised in the device of allowed claim 1 (see reason for allowance of claim 1 above).
Regarding claims 9, 10, claims are allowed for their dependency on allowed claim 7.
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the functions performed by the device of allowed claim 1 (see reason for allowance of claim 1 above).
Regarding claims 12-15, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654